

 
 

--------------------------------------------------------------------------------

 
American Airlines, Inc.
3219-06
Page 6

3219-06




American Airlines, Inc.
P.O. Box 619616
Dallas-Fort Worth Airport
Texas 75261-9616








Subject:                      Spare Parts Initial Provisioning


Reference:
a)
Purchase Agreement No. 3219 (the Purchase Agreement) between The Boeing Company
(Boeing) and American Airlines, Inc. (Customer) relating to Model 787-923
aircraft (the Aircraft)



 
b)
Customer Services General Terms Agreement No. 23-1 (CSGTA) between Boeing and
Customer





This letter agreement (Letter Agreement) is entered into on the date below and
amends and supplements the CSGTA. All capitalized terms used but not defined in
this Letter Agreement have the same meaning as in the CSGTA, except for
“Aircraft” which will have the meaning as defined in the Purchase Agreement.


In order to define the process by which Boeing and Customer will (i) identify
those Spare Parts and Standards critical to Customer’s successful introduction
of the Aircraft into service and its continued operation, (ii) place Orders
under the provisions of the CSGTA as supplemented by the provisions of this
Letter Agreement for those Spare Parts and Standards, and (iii) manage the
return of certain of those Spare Parts which Customer does not use, the parties
agree as follows.


1.           Definitions.


“Provisioning Data” means the documentation provided by Boeing to Customer,
including but not limited to the Recommended Spare Parts List (RSPL),
identifying all Boeing initial provisioning requirements for the Aircraft.


“Provisioning Items” means the Spare Parts and Standards identified by Boeing as
initial provisioning requirements in support of the Aircraft, excluding special
tools, ground support equipment (GSE), engines and engine parts.






“Provisioning Products Guide” means the Boeing Manual D6-81834 entitled “Spares
Provisioning Products Guide”.


2.           Phased Provisioning.
 
2.1           Provisioning Products Guide.  Prior to the initial provisioning
meeting Boeing will furnish to Customer a copy of the Provisioning Products
Guide.


2.2           Initial Provisioning Meeting.  On or about twelve (12) months
prior to delivery of the first Aircraft the parties will conduct an initial
provisioning meeting where the procedures, schedules, and requirements for
training will be established to accomplish phased provisioning of Spare Parts
and Standards for the Aircraft in accordance with the Provisioning Products
Guide. If the lead time from execution of the Purchase Agreement until delivery
of the first Aircraft is less than twelve (12) months, the initial provisioning
meeting will be established as soon as reasonably possible after execution of
the Purchase Agreement.


2.3           Provisioning Data.  During the initial provisioning meeting
Customer will provide to Boeing the operational parameter information described
in Chapter 6 of the Provisioning Products Guide. After review and acceptance by
Boeing of such Customer information, Boeing will prepare the Provisioning Data.
Such Provisioning Data will be furnished to Customer on or about [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT].after Boeing finalizes the engineering drawings for
the Aircraft. The Provisioning Data will be as complete as possible and will
cover Provisioning Items selected by Boeing for review by Customer for initial
provisioning of Spare Parts and Standards for the Aircraft. Boeing will furnish
to Customer revisions to the Provisioning Data until [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].


2.4           Buyer Furnished Equipment (BFE) Provisioning Data. Unless
otherwise advised by Boeing, Customer will provide or insure its BFE suppliers
provide to Boeing the BFE data in scope and format acceptable to Boeing, in
accordance with the schedule established during the initial provisioning
meeting.


3.           Purchase from Boeing of Spare Parts and Standards as Initial
Provisioning for the Aircraft.


3.1           Schedule.  In accordance with schedules established during the
initial provisioning meeting, Customer may place Orders for Provisioning Items
and any GSE, special tools, QEC kits, or engine spare parts, which Customer
determines it will initially require for maintenance, overhaul and servicing of
the Aircraft and/or engines.




3.2           Prices of Initial Provisioning Spare Parts.


3.2.1  Boeing Spare Parts.  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


3.2.2  Supplier Spare Parts.  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


3.3           Standards Kits, Raw Material Kits, Bulk Materials Kits and Service
Bulletin Kits.  In accordance with schedules established during the initial
provisioning meeting, Boeing will furnish to Customer a listing of all
components, which could be included in the Standards kits, raw material kits,
bulk materials kits and service bulletin kits, which may be purchased by
Customer from Boeing. Customer will select, and provide to Boeing its desired
content for the kits. Boeing will furnish to Customer as soon as practicable
thereafter a statement setting forth a firm price for such kits. Customer will
place Orders with Boeing for the kits in accordance with schedules established
during the initial provisioning meeting.


4.           Delivery.


For Spare Parts and Standards ordered by Customer in accordance with Article 3
of this Letter Agreement, Boeing will, insofar as reasonably possible, deliver
to Customer such Spare Parts and Standards on dates reasonably calculated to
conform to Customer's anticipated needs in view of the scheduled deliveries of
the Aircraft. Customer and Boeing will agree upon the date to begin delivery of
the provisioning Spare Parts and Standards ordered in accordance with this
Letter Agreement. Where appropriate, Boeing will arrange for shipment of such
Spare Parts and Standards which are manufactured by suppliers directly to
Customer from the applicable supplier's facility. The routing and method of
shipment for initial deliveries and all subsequent deliveries of such Spare
Parts and Standards will be as established at the initial provisioning meeting
and thereafter by mutual agreement.



P.A. No. 3219
Spare_Parts_Initial_ProvisioningRev.: 3/23/05 
BOEING PROPRIETARY




 
 

--------------------------------------------------------------------------------

 
American Airlines, Inc.
3219-06
Page 6



5.           Substitution for Obsolete Spare Parts.


5.1           Obligation to Substitute Pre-Delivery.  [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].


5.2           Delivery of Obsolete Spare Parts and Substitutes.  Obsolete or
unusable Spare Parts returned by Customer pursuant to this Article 5 will be
delivered to Boeing F.O.B. at its Seattle Distribution Center or such other
destination as Boeing may reasonably designate. Spare Parts substituted for such
returned obsolete or unusable Spare Parts will be delivered to Customer in
accordance with the CSGTA. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


6.           Repurchase of Provisioning Items.


6.1           Obligation to Repurchase.  [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].


6.2           Exceptions.  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].








































6.3           Notification and Format.  Customer will notify Boeing, in writing
when Customer desires to return Provisioning Items under the provisions of this
Article 6. Customer's notification will include a detailed summary, in part
number sequence, of the Provisioning Items Customer desires to return. Such
summary will be in the form of listings, tapes, diskettes or other media as may
be mutually agreed between Boeing and Customer and will include part number,
nomenclature, purchase order number, purchase order date and quantity to be
returned. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


6.4           Review and Acceptance by Boeing.  Upon completion of Boeing's
review of any detailed summary submitted by Customer pursuant to Article 6.3,
Boeing will issue to Customer a Material Return Authorization (MRA) for those
Provisioning Items Boeing agrees are eligible for repurchase in accordance with
this Article 6. Boeing will advise Customer of the reason that any Provisioning
Item included in Customer's detailed summary is not eligible for return.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


6.5           Price and Payment. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].


6.6           Delivery of Repurchased Provisioning Items. Provisioning Items
repurchased by Boeing pursuant to this Article 6 will be delivered to Boeing
F.O.B. at its Seattle Distribution Center or such other destination as Boeing
may reasonably designate.


 
7.
Title and Risk of Loss.



Title and risk of loss of any Spare Parts or Standards delivered to Customer by
Boeing in accordance with this Letter Agreement will pass from Boeing to
Customer in accordance with the applicable provisions of the CSGTA. Title to and
risk of loss of any Spare Parts or Standards returned to Boeing by Customer in
accordance with this Letter Agreement will pass to Boeing upon delivery of such
Spare Parts or Standards to Boeing in accordance with the provisions of Article
5.2 or Article 6.6, herein, as appropriate.

P.A. No.
3219                                                                                                                     80414
 Rev. 3/23/05
Spare_Parts_Initial_Provisioning
BOEING PROPRIETARY




 
 

--------------------------------------------------------------------------------

 
American Airlines, Inc.
3219-06
Page 6



8.
Termination for Excusable Delay.



In the event of termination of the Purchase Agreement pursuant to Article 7 of
the AGTA with respect to any Aircraft, such termination will, [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT].


9.           Order of Precedence.


In the event of any inconsistency between the terms of this Letter Agreement and
the terms of any other provisions of the CSGTA, the terms of this Letter
Agreement will control.


Very truly yours,


THE BOEING COMPANY




By                             


Its    Attorney-In-Fact




ACCEPTED AND AGREED TO this


Date:                    , 2008


AMERICAN AIRLINES, INC.




By                             


Its                            

P.A. No.
3219                                                                                                                     80414
 Rev. 3/23/05
Spare_Parts_Initial_Provisioning
BOEING PROPRIETARY




 
 

--------------------------------------------------------------------------------

 
